Supreme Court


In the Matter of George E. Babcock.                          No. 2014-319-M.P.

                                          ORDER

       This matter is before the Court pursuant to a petition for reciprocal discipline filed

by this Court’s Disciplinary Counsel in accordance with Article III, Rule 14, of the

Supreme Court Rules of Disciplinary Procedure. The respondent, George E. Babcock, is

a member of the Rhode Island Bar. At all times relevant to this matter he was admitted to

practice law before the United States Court of Appeals for the First Circuit, the United

States District Court for the District of Rhode Island, and the United States Bankruptcy

Court for the District of Rhode Island.

       This disciplinary matter arises from the respondent’s representation of clients

before the Bankruptcy Court. On July 10, 2013, the United States Trustee filed a motion

in the Bankruptcy Court alleging that the respondent had engaged in misconduct and

seeking the impositions of various sanctions. The alleged misconduct included a claim

that the respondent prepared and filed with the court, using the courts electronic filing

system, various documents which were purportedly signed by the client when in fact the

client had not done so. Additionally, the motion further alleged that the respondent did

not have original signatures of the clients on the documents as required by the Local

Rules of the United States Bankruptcy Court and that he engaged in a pattern or practice

of not having original signatures in his files for documents bearing the purported

electronic signatures of debtors. Further, the respondent prepared bankruptcy schedules

for a client in which he failed to disclose a civil proceeding that he had filed on the



                                           -1-
client’s behalf in the United States District Court and had also failed to disclose the

client’s interest in real estate in Florida, as well as a transfer of corporate assets to

relatives of the client. Lastly, the respondent failed to satisfy various notice requirements

mandated by the Bankruptcy Code.

       On July 11, 2013, the respondent voluntarily entered into a consent order with the

United States Trustee, wherein he acknowledged that sufficient facts existed for the

granting of the trustee’s motion. The respondent consented to being enjoined from

practicing before the Bankruptcy Court for a period of one year; to being required to

complete twenty hours of continuing legal education, ten hours of which are to be

devoted to legal ethics, as a condition of being reinstated to that Court; the forfeiture of

$1,200 in fees to the client; and the imposition of a $10,000 fine, with collection of the

fine stayed so long as the respondent complied with the other terms of the consent order.

The consent order was approved by the Bankruptcy Court on the same day.

       Rule 214 of the Local Rules of the United States District Court for the District of

Rhode Island, entitled “Action taken by other courts or disciplinary agencies,” requires

the District Court to issue an order to an attorney who has been disciplined in another

court to show cause why the District Court should not impose identical discipline, and a

show cause order was issued on September 20, 2013. That matter came before the court

for hearing on November 22, 2013; and, on November 25, 2013, having determined that

cause had not been shown, the District Court entered an order suspending the respondent

for a period of one year. The respondent filed a notice of appeal of that order on

November 28, 2013.




                                            -2-
       Rule 14, entitled “Reciprocal discipline,” requires Disciplinary Counsel, upon

notice that a lawyer admitted to practice in this state has been disciplined in another

jurisdiction, to obtain a certified copy of that disciplinary order and file it with this Court.

On November 29, 2013, Disciplinary Counsel filed a certified copy of that order of

suspension along with a petition for the imposition of reciprocal discipline.               On

December 12, 2013, we entered an order directing the respondent to inform this Court of

any claim he may have that the imposition of identical discipline would be unwarranted,

and the reasons therefore.

       At the request of the respondent, we deferred acting on the petition for reciprocal

discipline pending the resolution of the appeal filed by the respondent to the suspension

order imposed by the District Court. On May 30, 2014, the United States Court of

Appeals for the First Circuit affirmed the suspension imposed by the District Court and

also suspended the respondent from the practice of law before that court, but it ordered

that his term of suspension would run concurrently with the Bankruptcy Court order of

suspension, not the District Court order. Accordingly, the respondent was reinstated to

practice before the First Circuit on July 11, 2014; he remains suspended before the

United States District Court, but he may apply for reinstatement after November 25,

2014. The respondent remains ineligible to practice before the Bankruptcy Court due to

his continuing suspension in the District Court.

       This matter was further continued by this Court at the request of the respondent.

He appeared before this Court at its conference on November 13, 2014, with counsel.

Having heard the representations of the respondent, his counsel, Disciplinary Counsel,

and having reviewed the record, we determine that the respondent has failed to show



                                             -3-
cause why he should not be disciplined.          However, we decline to impose identical

discipline as a sanction.

       We note that the respondent has been a member of the Rhode Island Bar since

1987, and has been the subject of no prior public discipline. However, we find his

conduct as described herein to be troubling and worthy of sanction. We take particular

note that the respondent failed to disclose, on a bankruptcy petition that he prepared, the

existence of a civil action he had filed on behalf of that client in the United States District

Court. We believe that such conduct warrants a suspension from the practice of law.

       However, in our considered opinion, the imposition of an identical one year

suspension at this point would result in an unduly harsh sanction, having the collateral

effect of extending his suspension before both the United States District Court and the

United States Bankruptcy Court. Accordingly, we suspend the respondent from the

practice of law for a period of thirty days, effective December 1, 2014.

       Justice Flaherty did not participate.



       Entered as an Order of this Court on this 19th day of November, 2014.



                                                       By Order,


                                                _____________/s/_______________
                                                            Clerk




                                               -4-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of George E. Babcock.

CASE NO:            No. 2014-319-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   November 19, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: William J. Delaney, Esquire